Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 05/19/2022 for application 17/436470.
Claims 1-2, 4-21 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, depends on claim 1, and sets forth ranges of fatty acid diethanolamide, fatty acid, and alcohol ethoxylate, that fail to further limit the claimed subject matter of the independent claim.  
Claim 9, depends on claim 1, and teaches ranges of fatty acid diethaolamide, fatty acid, and alcohol ethoxylate, that fail to further limit the subject matter of the independent claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over MAWDSLEY (USPGPUB 2005/0223628).
MAWDSLEY teaches a fuel additive that comprises an emulsifying composition that comprises an ethoxylated alkylphenol, a fatty acid amide, naphtha and oleic acid.
MAWDLEY teaches in paragraph 10 that the fatty acid amide may be a fatty acid dialkanomiade such as coconut diethanolamide.
MAWDLEY teaches in paragraph 9 that the ethoxylated alkylphenol may be a polyoxyethylene — nonylphenol (C9 ethoxylated alcohol).
MAWDLEY teaches oleic acid (C18 fatty acid).
MAWDLEY does not seem to explicitly teach the same amounts of fatty acid diethnaolamide, fatty acid, and alcohol ethoxylate.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, MAWDLEY teaches in paragraph 13 a hydrocarbon fuel that comprises the emulsifying composition. The hydrocarbon fuel may be diesel fuel. The hydrocarbon fuel is taught in paragraph 16 to comprise between about 1.5-2 % of the emulsifying composition. The hydrocarbon fuel is taught in paragraph 15 to comprise up to about 25% of water.
Regarding claim 5, MAWDLEY teaches in paragraph 13 a hydrocarbon fuel that comprises the emulsifying composition. The hydrocarbon fuel may be diesel fuel. The hydrocarbon fuel is taught in paragraph 16 to comprise between about 1.5-2 % of the emulsifying composition. The hydrocarbon fuel is taught in paragraph 15 to comprise up to about 25% of water.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
MAWDLEY does not explicitly teach a nanoemulsion.
However, MAWDLEY teaches a composition that is substantially the same as the one that is currently claimed and one of ordinary skill in the art would expect that the same composition would be produced in the form of a nanoemulsion.
Regarding claim 15, MAWDLEY does not explicitly teach using ultrasonic emulsification.
However, ultrasonic emulsification to form an emulsion is known in the art and MAWDLEY explicitly teaches an emulsifying composition.
One of ordinary skill in the art would use ultrasonic emulsification with a reasonable expectation of success.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAWDSLEY (USPGPUB 2005/0223628) as applied to claims 1, 2, 5, and 15 above, and further in view of STREET et al. (GB2217229).
The above discussion of MAWDSLEY is incorporated herein by reference.
MAWDSLEY does not explicitly teach the incorporation of an alkylene glycol monoalkyl ether at 60-90wt% with 10-40wt% of the solubilizing solution taught by MAWDSLEY.
However, STREET et al. teach a solubilizing solution that comprises alcohol ethoxylate, a diethanolamide and a polyglycol ether and ethylene glycol monobutyl ether.
STREET et al. do not teach using 60-90 wt% along the use of other components.
However, it has been held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).




Allowable Subject Matter
Claims 4 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art references of record do not teach a solution that is an emulsifier in the amounts of the components claimed that explicitly excludes naphtha.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with regards to claims 1-2 and 5, as being unpatentable over MAWDSLEY (USPGPUB 2005/0223628), have been fully considered and are not persuasive.
MAWDSLEY teaches a composition that comprises naphtha. 
However, the composition as claimed in claim 1 does not explicitly exclude naphtha.  
Applicant’s other amendments have overcome the other 103(a) rejections.  The previous 35 U.S.C. 103(a) rejections have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RAE (USPGPUB 2003/0159339) teaches a fuel additive composition comprising an alkanolamide, an alkoxylated alcohol and an alkoxylated fatty acid.
HAZEL et al. (WO 01/10982) teach a fuel additive that comprises an alkoxylated alcohol, an alkanolamide, and an alkoxylated fatty acid.  The alkoxylated fatty acid is taught to comprise oleic acid ethoxylate which may comprise the free acid, ester or a mixture of free acid and esters.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771